lM^N|fl4-14-00410-CV
                                            IN THE
                            14th COURT OF APPEALS OF TEXAS



                                                      Petitioner,        MW 09 2015
                                             v.

                                                                    CH
                                                      Respondent.
                                               • ST
                          APPELLANT'S 1" SUPPLEMENTAL
                           RESPONSE AND OBJECTIONS TO               ^
                          2-12-15 DEADLINE TO FILE BRIEF


TO THE HONORABLE JUSTICES OF THIS 14th TEXAS COURT OF APPEALS
      Appellant files his supplemental response and objections ["Supplemental

Objections "] to the per Curiam Order of Appellate panel consisting of the Hon.

Christopher, Boyce and Wise that was issued on January 29,2015 and directed him to file

his brief by February 12,2015 or his appeal from permanent injunction issued by the

current presiding judge ofthe 11th Judicial District Court ofHarris county Michael David
Miller ["Miller"] in Case #1997-40590.over three {3} years after Miller dismissed

that case for want of prosecution by realigned plaintiff Dosohs I, Ltd.JOriginal

Appellant's Clerk Record at page 250, Original Appellant Appendix of 12-12-15,mailed
here and filed 12-18-15 at Ex."104",true copy attached here as Ex."A"]-otherwise this

appeal will be dismissed for "want of prosecution"[.In support thereof Appellant shows:
      JUST PRIOR TO 2-12-15 DEADLINE APPELLANT DISCOVERED NEW FRAUD IN #1997-40590

1. Attached are original copies of eight (8) documents[marked"a-h"l filed in March

2000 in No. 1997-40590 by Ms.Celinda Baez Guerra f"Guerra"l -former trial

attorney of Dosohs I,Ltd in lawfirm of Munn &Flume,"association of lawfirms"

                                      -1-
     2.These 8 documets are listed below and incorporated here as if copied

(a) "DOSOHS I, LTD's AMENDED COUNTERCLAIM AND PETITION

FOR DECLARATORY RELIEF".filed March 6,2000 -Clerk Image #42770193

(b) Exhibit Itinmarked,not date stamped] describing real property located at

Bellfort Place Subdivision, Harris County-filed March 6,2000 -Image #42770195

/c) Transmittal letter signed by same Guerra transmitting on march 23,2000

amended pleadings and motion for protection for further discovery of Dosohs

executive Matt    N. Molak -filed March 24, 2000 -Clerk Image #42777137

(d) "DEFENDANT'S SECOND AMENDED ORIGINAL ANSWER" F".filed

March.24,2000—Clerk.Image.#42777143

(e) "DOSOHS I, LTD's SECOND AMENDED COUNTERCLAIM AND

PETITION     FOR    DECLARATORY         RELIEF"-filed    March.24,2000-C/er£

Image.#42777145

(f) Exhibit [unmarked,not date stamped] describing real property located at

Bellfort Place Subdivision, Harris County-filed March 24,2000 -Image #42777146

      (g) "DOSOHS I, LTD's MOTION FOR PROTECTIVE ORDER ON

THE NOTICE OF DEPOSITION OF MATT MOLAK".filed March 24,2000 -

ClerkImage #42770193

      (h) 'ORDER"(UNSIGNED).filed March 24,2000 Clerk Image #42777138

                                       -2-
       9. Appellant needs 6 more weeks to scrutinize the actual archived record and order a new

supplemental record.

                       CONCLUSION AND APPELLANT'S PRAYER FOR RELIEF


WHEREFORE-IN INTERESTS OF JUSTICE, FAIRNESS. AND ACHIEVING MAJOR JUDICIAL


          DISPOSITIONS OF THIS APPEAL I ASK FOR FINAL EXTENSION. UP TO AND

          INCLUDING        MONDAY.APRIL            17.2015    BY    2PM-WHEN          I   WILL      FILE

          RESPECTBALE        BRIEF-CITING          TO   ALL    CLERK      RECORDS         AND    THE    6


          APPENDICES


                 served on Appellee by mail Thusrday 3-5-15 (am)then filed in court       tav If. (V
                 Dov K.Avni -Appellant/Movant 150-B Forest Dr,Jericho,NY11753;516-318-3791;dovduba@aol.com




                                             -5-
      2. THE AMENDED COUNTERCLAIM SUPERSEDED AND DELETED PLEA FOR SANCTIONS

PURSUAT TO TRCP 65 AD ESTABLISHED CASE LAW THE SECOND AMENDED COUNTERLCAIM OF

3-24-2000 DELETED ALL PLEADINGS FOR R.215 SANCTIONS. NO OTHER PLEA FOR INJUNCTIVE

RELIEF BY DOSOHS I.LTD WAS PENDING AT ANY TIME AFTER 3-24-2000 UNTIL SEHERE &CROW

FRAUDULENTLY ASSERTED IT STARTING SPETMBER 25.2013 (!!)

      B.APPELLANT CAUSED MASSIVE.ADEOUATE CLERK RECORD TO BE

FILED DESPITE "SATURATION ATTTACKS"- BY APPELLEE ANDITS AIDERS


      1. Appellant designated his original Clerk Record (of 760 pages) on appealed and

it was completed and filed here on September 4,2014-dealing mainly with post-dismissal

proceeding in Case #1997-40590 that were initiated on September 26,2013 by Appellant

who moved to find appellant in contempt for allegedly violating an anti-suit injunction

that was purportedly signed by the hon.Mark Davidson,former presiding judge of the 11

District Court of Harris County,and since 2008 an aiding pre-trial judge in cases of

asbestosis (over 7,600 cases todate) to judge Michael David Miller whom Appellant's

new attorneys Rick R.Crow,Jr. ["Crow"] and Eric David Sherer brazenly defrauded into

the errponeous belief that Davidson actually caused that order to be signwed on that date

and then entered into official minutes of Case #1997-40590 on or soon after May 25,2000.

      2. Appellant diligently scrutinized the enormous record of that case and caused

three different official dockets of Case #1997-40590 -ALL WRITTEN BY JUDGE

DAVIDSON STARTING ON THE CASE FILING DATE OF AUGUST 4J997-NONE OF

WHICH INCLUDES ROOF HE SIGNED THE ORDER OR INITIALED THE DOCKET .

       3. Appellant also caused to be filed here todate also four different certified
      printouts of "Activity" screen ]JIMS"ACT-50"] and "Microfilmed Orders"screen

]JIMS "MFL2010"] which evidence entry of such temporary injunction in the minutes.

      4. Appellee's attormeys also defrauded judge Miller-who did not bother to review

Case #97-40590 massive records (over 1,100 documents detailed in 58 pages on file into

the erroneous belief that Davidson has fully disposed of that case before Miller took over

       5. 2-25-15 Appellant causes original appendix and 3 supplements exceeding 136

case records and original and two supplemental clerk records (over 1360 pages to be filed)

       6. Appellant is facing     repeated waves of saturation attacks by Appellee's

attorneys- who succeded in defrauding hostile judge Randy Wilson (Justice Christopher's

superior at Susman &Godfrey,a TX lawfirm- which represented Appellee's co-conspirator

Linebarger,Goggan, Blair & Sampson LLP -which remained an active voluntary party in

another baseless suit filed by same Dosohs I,Ltd. as a late bill of review in Wilson's court

under Case #12-07323/157, after it failed to obtain summary judgment in Case 2011-

53721/125th (appeal #14-14-00450-cv dismissed by this for lack of appellate jurisdiction

after joint clerk of 11th JDC and 125th jdc Melissa Torres tampered in the case records and
misfiled and mislabeled key documents in this case so to benefit Appellee's attoreys.

       7. Appellant will respectfully supplement thius response by Friday,after he timely

moved judge Wilson to reinstate Case #2012-07323 and will prove every statement made

here,adding thereto details of other synchroneosu attacks by HCAD and other "aiders".

       8. THE CURRENT IMAGED REC0RDS.D0NE IN JUNE 2009 HAS MAJOR DEFICIENCIES.AND

DOES NOT INCLUDE KEY RECORDS.-EG EXHINITS TO TWO MOTIONS OF DOV TO RECUSE MARK

DAVIDSON. COPIES OF FLAPS OF FILE JACKETS PROVING FILING* LACK OF FINAI JUDGMENTS

                                          -4-
                                                                                                          fy
                                               No. 97-40590                                           y

         CHOICE CAR WASH, INC.,                    §        IN THE DISTRICT COURT «£#. C\
         AND BUSINESS OWNERSHIP AND                §                                 vfrj$> % Q
         LIABILITIES TAKEOVER                      §                                  %P% *         ^=H V£
         VS.                                      §         11TH JUDICIAL DISTRICT v^jvft %. Cs                                                      III.


                                 REQUEST FOR RULE 13 SANCTIONS


               3.1    Dosohs would further show the court that the causes of action asserted by

        the Plaintiffs are frivolous and groundless and brought in bad faith, for the reason that there

        is no basis in law and fact for the pleadings. Dosohs therefore requests, sanctions

        pursuant to Rule 13 and Rule 215 of the Texas Rules of Civil Procedure.

                                                      IV.


                                             COUNTER CLAIM


               4.1    At all times mentioned herein, the Defendant was and is the owner in fee

        simple of the real property made the subject of this proceeding and all the improvements

        on that property, located in Houston, Harris County, Texas. Defendant requests that the

        court enter judgment in favor of the Defendant, for title and possession of the real property

        made the subject of this suit and for the rental value of the property made the subject of

        this proceeding, which the Plaintiffs have occupied since September 1997.

               4.2    The Defendant requests damages in the sum in excess of the minimum

        jurisdictional limits of this court for loss of rental on the real property made the subject of

        this proceeding and other damages incurred as a result of Plaintiffs possession.

                                                  PRAYER
61)

               WHEREFORE. PREMISES CONSIDERED, Dosohs prays that the Plaintiffs be cited

O
        to appearand answer herein, and upon final trial hereof, Dosohs have judgment as follows:

a              1.     Judgement for title and possession of the real property which is the subject
1                     matter of this suit.
a
               2.     Damages plus prejudgment interest as provided by law.
o
o
n


t;
    o
U
              3.     Cost of Suit.


              4.     Reasonable attorney fees for trial and appeal as pleaded.

              5.     Post judgment interest as provided by law from the date of judgment until
                     paid.

              6.     Such other and further relief to which Defendant may be rightfully entitled.

                                                        Respectfully submitted

                                                        MUNN & FLUME
                                                       One Oak Park, Suite 200
                                                        1020 N.E. Loop 410
                                                       San Antonio, Texas 78209-1218
                                                        (210)828-5641
                                                        (210) 821-6069 Facsimile


                                                           PjJJ-
                                                        MICHAEL FLUME
                                                       State Bar No. 07188480


                                                        CELINDA BAEZ GUERRA
                                                        State Bar No. 01505000


                                                       ATTORNEYS FOR DOSOHS I, LTD.

                                        TIFICATE OF SERVICE
                                     CERTIFICATE


                                          usoU&erot FeRe4fyT200C
                I do hereby certify that on thisoLJqreerof February, 2000 a true and correct copy
        of the foregoing document has been mailed via certified mail to the following:

        VIA CERTIFIED MAIL NO. Z 556187653
        Michael C. Whalen
a
        290,1 Wilcrest, Suite 105
CL,
        Houston, Texas 77042

o
        VIA CERTIFIED MAIL NO. Z 556187654
        Dov Avni Kaminetzky
        1609 S. Kirkwood, Suite A
        Houston, Texas 77077-3158



    o
    o
                                                 CELINDA BAEZ GU^RftA
p



    o
O
                       '"•':




                  ,      ,      •"<   :




                             &?

     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this   March 5. 2015



     Certified Document Number:           42770193 Total Pages: 3




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                 JAL BESOIV"                          V.'

                dtvUlon. cue of tke Henry B. Cone Survey. A-in> «ald §J»«1'«i00->
                207 See lll^f THE MAP BECOBDS of Harris County. Texaaj being
                2!re JSkcularly desSibed by metes and bounds a. follows, . .#
                  BEGINNING
                  said pointat the Northeast
                             being           corner ^J^£S!PS^li
                                   on the Southerly right-of-way iane.-or
                   said Vest Bellfort Blvd. |
                  thehce's 02# 35» 23" Ej along the Eastern boundary line of
                   salflserve *!•. a"*~                                *                                               MUNN& FLUME
                                   AN ASSOCIATION OF PROFESSIONAL CORPORATIONS*
                                                 ATTORNEYS AT LAW
                                                        One Oak Park
                                              1020 N.E. Loop 410, Suite 200
                                              San Antonio. Texas 78209-1218
                                            (210) 828-5641 Fax (210) 821-6069
     O'Neal Munn, P.C.                                                                        Michael Flume, P.C.



     O'Neal Munn
                                                         March 23,2000                              Michael Flume
     Keith P. Miller                                                                           Celinda Baez Guerra
                                                       1     L    F v\
     Todd E. Hotz
                                                    F CHARLES
                                                      a£-    LBACARBSeIJ
                                                               District '^-t-rt
     Eric D. Sherer. P.C.                                                             Stanley C. Allen - Of Counsel
     VIA AIR BILL NO.800355028981
     Honorable Mark Davidson                              MAR 2 4 2000
     11* Judicial District
     301 Fannin Street, Room 212                  By.
                                                        Harris Cbumy, Texas       £-2^00
     Houston, Texas 77002                                                    Deputy


              Re:      Cause No. 97-40590
                       Choice Car Wash. Inc.. et al v. Dosohs I. Ltd.

     Dear Mr. Bacarisse:

              Enclosed please the original and one copy of the following documents:

              1.         Dosohs I, Ltd.'s Motion for Protective Order on the Notice of Deposition of
                         Matt Molak;

              2.         Defendant's Second Amended Original Answer; and

              3.         Dosohs I, Ltd.'s Second Amended Counterclaim and Petition for Declaratory
                         Relief.

             Please file the originals with the court and return file stamped copies to our office
     in the enclosed self-addressed, stamped envelope.

              Also, please note that the Motion for Protective Order on the Notice of Deposition
60
     of Matt Molak has been scheduled for Thursday, March 30, 2000 at 8:00 a.m. in the 11th
a

     Judicial District, Harris County, Texas.

              Should you have any questions concerning the above, please contact me.
                    A




     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this   March 5. 2015



     Certified Document Number:         42777137 Total Pages: 1




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                 No. 97-40590
                                                                                                  W
     CHOICE CAR WASH, INC.,          "Ci     I     §L         Bl THE DISTRICT COURT
     AND BUSINESS OWNERSHIP^Nf^iJf^886 ^
     LIABILITIES TAKEOVER                          §                   ^ ^ i !' O T^
     CORPORATION                            MAR 84 2000                % >^
                                                   §                   ^
     VS.                                   Harris Cymy. iffpH JUDICIAL DISTRICT
                                     By            ~§         Deputy
     DOSOHS I, LTD.                                 §         HARRIS COUNTY, TEXAS

                   DEFENDANTS SECOND AMENDED ORIGINAL ANSWER

     TO THE HONORABLE JUDGE OF SAID COURT:

            NOW COMES DOSOHS I, LTD. ("Dosohs"). Defendant in the above styled and

     numbered cause, and files this Defendant's Second Amended Original Answer to Plaintiffs

     Original Petition filed herein on December 14, 1998, and in support thereof would

     respectfully show the court as follows:

                                                        I.

                                           GENERAL DENIAL


            1.1    Dosohs denies generally each and every, all and singular, the allegations

     contained in Plaintiffs' Original Petition filed herein and states that this Defendant will

     require strict proof thereof.

                                     AFFIRMATIVE DEFENSES
o



60                                                      II.


                                            RES JUDICATA

                                     COLLATERAL ESTOPPEL
u
u


            2.1     Plaintiffs' claims are barred by res judicata and/or collateral estoppel. More
I
     specifically. Dosohs alleges that on September 26, 1996, Dosohs instituted a lawsuit
O
Q
-o
     against Samantha Corporation, Inc. in Adversary Proceeding No. 96-4671, styled Dosohs

     I, Ltd. vs. Samantha Corporation, Inc., in the United States Bankruptcy Court for the

     Southern District of Texas, Houston Division. That cause was brought to determine the

     validityand extent of Dosohs' lien. On final hearing, the Bankruptcy Court determined the

     amount and validity of Dosohs' lien on the property made the issue of this lawsuit. Further,

     the court held that the statute of limitations had not expired and Dosohs was entitled to

     seek collection.

            2.2    On June 16,1997, trial ofthe Dosohs suit was held and Judge Leal ruled that

     the statute of limitations had not expired and that Samantha Corporation owed

     $1,216,351.26.

            2.3    On July 17, 1997, Judge Manuel Leal, United States Bankruptcy Judge,

     entered a FinalJudgment inthe Dosohs suit and further found that the statute of limitations

     had not expired.

            2.4    On July 16,1997, in Bankruptcy Case No. 95-45547-H1-11, the bankruptcy

     court entered an order lifting the automatic stay to allow Dosohs to foreclose on its

     collateral.

            2.5    Furthermore, on March 19,1998, the bankruptcy court entered a Corrected

o
     Order Terminating Automatic Stay making the same findings as the prior order and
U
OD

°r   including a more specific property description of the collateral to which Dosohs was
m




£    allowed to foreclose on.

is          2.6    On June 16, 1998, Judge Manuel Leal United States Bankruptcy Judge

5    entered a Corrected Final Judgment in the Dosohs suit making the same findings as the
a
u



I    prior judgment and including a more specific property description of the collateral to which

O
     Dosohs was allowed to foreclose on.

            2.7    Dosohs asserts that the Orders and judgments are res judicata and/or

     collateral estoppel to the issues raised in the state court proceedings by the Plaintiffs.

            2.8    Furthermore, on December 15, 1997, a hearing concerning the Motion of

     Dosohs from Relief From Automatic Stay was heard in Case No. 97-49007-H1-11, In Re:

     Dov Avni Kaminetzky, Debtor. On December 19, 1997, the court entered an Order

     Annulling and Terminating Automatic Stay in said cause number and pursuant to that

     order determined, Dosohs lien on the real property made the basis of this lawsuit, that

     Debtor had no equity in the property, the court further found that Dosohs had ownership

     and holder status of the $850,000 promissory note and found the value of the property.

            2.9    Accordingly, the Plaintiffs claims asserted in the State Courts proceeding

     were previously litigated in the Bankruptcy court and are barred by the doctrines of res

     judicata and/or collateral estoppel.

                                                   III.


                                   PLAINTIFFS LACK STANDING

            3.1    In the alternative, Plaintiffs lack standing to assert their claims against

     Dosohs.

                                                   IV.
ID



                                      DEFECT OF PLAINTIFFS


r-          4.1    In the alternative, that there is a defect of Plaintiffs.
     are themselves guilty of various acts and omissions each of which constituted negligence

     and contributory negligence, and each of which was a sole cause or alternatively, a

     proximate and producing cause of the occurrence in question and the alleged damages

     alleged by Plaintiffs in this lawsuit.

                                                 VI.


                                       THIRD PARTY LIABILITY

            6.1     Pleading further in the alternative, Dosohs would state that the incident in

     question was a result of or in the alternative, partially, caused by persons, factors,

     instrumentalities and circumstances over which it had no control or right of control.

                                                 VII.


                                    THIRD PARTY NEGLIGENCE


            7.1     Pleading in the alternative, Dosohs would show the court that damages, if

     any, suffered by Plaintiffs were caused by the negligence and acts of third parties.

                                                 VIII.


                                              ESTOPPEL


            8.1     For further answer, if any is necessary, Dosohs alleges that Plaintiffs are

     estopped from asserting the claims made the basis of Plaintiffs' petition.

S                                                 lx-
00

                                    MITIGATION OF DAMAGES

            9.1     Pleading further inthe alternative, Dosohswould showthe court that Plaintiffs

     failed to mitigate their damages.




o
Q
T3
O
                                                 WAIVER


              10.1   For further answer, if any is necessary, Dosohs alleges the affirmative

       defense of waiver by Plaintiffs.

                                                     XI.


                                          DOSOHS NOT GUILTY


              11.1   Dosohs is not guilty of the injury complained of in the petition filed by the

       Plaintiffs against Dosohs.

              11.2 The Defendant requests that the Plaintifftake nothing against this Defendant

       and that the Defendant recover judgment for title and possession to the real property which

       is the subject matter of this action.

                                                 PRAYER


              WHEREFORE, PREMISES CONSIDERED. Dosohs prays that all relief prayed for

       by Plaintiffs be denied; that the Plaintiffstake nothing by their suit herein; and that Dosohs

       obtain judgment for title and possession to the real property which is the subject matter of

       this action; and that Dosohs recover costs of court from Plaintiffs; and that Dosohs receive

       such other and further relief, general or special to which it may show itself justly entitled to

       receive.
00
to




t--




 t~:
XI



Z
-t->




 o
 o
D
-a
 u
                                              Respectfully submitted,

                                              MUNN & FLUME
                                              One Oak Park, Suite 200
                                              1020 N.E. Loop 410
                                              San Antonio, Texas 78209-1218
                                              (210)828-5641
                                              (210) 821-6069 Facsimile




                                              MICHAEL FLUF
                                              State Bar No. on 88480

                                              CELINDA BAEZ GUERRA
                                              State Bar No. 01505000



                                              ATTORNEYS FOR DOSOHS I, LTD.




                                  CERTIFICATE OF SERVICE

            Ido hereby certify on this ffiSn day of March, 2000 that a true and correct copy of
      the foregoing document has been delivered via facsimile and/or federal express to the
      following:

      VIA FACSIMILE NO. (713) 782-0909
      AND/OR AIR BILL NO. 800355028960
      Michael C. Whalen
      2901 Wilcrest, Suite 155
o
      Houston, Texas 77042
o
00
CO

      VIA FACSIMILE NO. (713) 270-5505
      AND/OR AIR BILL NO. 800355028970
r-    Dov Avni Kaminetzky
      1609 S. Kirkwood, Suite A
                                            VERIFICATION


     STATE OF TEXAS                     §
                                        §
     COUNTY OF BEXAR                    §


           On this date, MATT N. MOLAK, personally appeared before me, the undersigned
     Notary Public, and after being duly sworn stated under oath that he is the President of
     Dosohs, Inc., General Partner of Dosohs I, Ltd., Defendant in the above styled and
     numbered cause; that he has read the foregoing Defendant's Second Amended Original
     Answer; and that every statement contained therein is within his personal knowledge and
     is true and correct.



                                               DOSOHS I, LTD

                                               DOSOH



                                               By:_
                                                      MATT N. MOLAK, President


           SWORN AND SUBSCRIBED TO BEFORE ME by the said Matt N. Molak, President
     of Dosohs, Inc., General Partner of Dosohs I, Ltd., to certify which witness my hand and
     official seal of office on this JJZQ&day of March, 2000.


                 MARIE EDElEON
                Notay Putin sub oft«m
                  MyCmnUonEqim                 Notary Public in and for
                    MAY 5,2002
                                               the State of Texas
o
r~
to
oo




CD
X




a

a
3
o
o
p
-a




u
            ^M**^



     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this   March 5. 2015



     Certified Document Number:        42777143 Total Pages: 7




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                                           0
     <                                           No. 97-40590


         CHOICE CAR WASH, INC.,                      & ^N THE DISTRICT COURT
         AND BUSINESS OWNEfSH^Afefe^sE D                             .ink
         LIABILITIES TAKEOVER"             District o*§          0. 7(^ VJ V)
         CORPORATION                    1B„ 0 . S.               ^
                                        MAR 2420|)
         VS.                           Harris couwy, t§«-       11TH JUDICIAL DISTRICT
         DOSOHS I, LTD.           By      *          ^^HARRIS COUNTY, TEXAS
                      DOSOHS I. LTD.'S SECOND AMENDED COUNTERCLAIM AND
                                 PETITION FOR DECLARATORY RELIEF

         TO THE HONORABLE JUDGE OF SAID COURT:

                Dosohs I, Ltd., ("Dosohs") Defendant, complains of the Plaintiffs, Choice Car Wash,

         Inc. ("Choice"), Business Ownership and Liabilities Takeover Corporation ("BOLT") and

         Dov Avni Kaminetzky ("Kaminetzky") and would show the court the following:

                                                          I.


                                                    PARTIES


                1.1    The Plaintiffs, Choice, BOLT, Kaminetzky and Samantha instituted this action

         against Dosohs, the owner of the property pursuant to a foreclosure sale and allegedly

         owned by the Plaintiffs, immediately prior to the foreclosure sale.

                                                          II.


                                 REQUEST FOR DECLARATORY RELIEF
60


*               2.1     Dosohs requests that the court declare the rights of ownership and title of
         Dosohs in the property more specificallydescribed in the attached exhibit "A" and pursuant

         to the Substitute Trustees Deed conveying title of this property to Dosohs on or about

§        September 2,1997, and pursuant to the Deed of Trust dated July 26, 1984 and recorded
o
o
         in the Deed Records of Harris County, Texas.
p
-a
u
                                                                       RECORDER'S MEMORANDUM
                                                                       This Instrument Is ofpoor quality
u
                                                                             atth© time ofimaging
U
                                                  III.


                              REQUEST FOR RULE 13 SANCTIONS

            3.1    Dosohs would further show the court that the causes of action asserted by

     the Plaintiffsare frivolous and groundless and brought in bad faith, for the reason that there

     is no basis in law and fact for the pleadings. Dosohs therefore requests, sanctions

     pursuant to Rule 13 and Rule 215 of the Texas Rules of Civil Procedure.

                                                  IV.


                                          COUNTER CLAIM


            4.1    At all times mentioned herein, the Defendant was and is the owner in fee

     simple of the real property made the subject of this proceeding and all the improvements

     on that property, located in Houston, Harris County, Texas. Defendant requests that the

     court enter judgment in favor of the Defendant, for title and possession of the real property

     made the subject of this suit.

                                               PRAYER


            WHEREFORE,PREMISES CONSIDERED, Dosohs prays that the Plaintiffs be cited

     to appear and answer herein, and uponfinal trial hereof, Dosohs have judgment as follows:

            1.     Judgement for title and possession of the real propertywhich is the subject
                   matter of this suit.

            2.     Cost of Suit.
 i



            3.     Reasonable attorney fees for trial and appeal as pleaded.
t—
r-


            4.     Post judgment interest as provided by law from the date of judgment until
o                  paid.

            5.     Such other and further relief to which Defendant may be rightfully entitled.
C


I
o
o
Q
•a




O
                                                     Respectfully submitted

                                                     MUNN & FLUME
                                                     One Oak Park, Suite 200
                                                     1020 N.E. Loop 410
                                                     San Antonio, Texas 78209-1218
                                                     (210)828-5641
                                                     (210) 821-6069 Facsimile



                                                     MICHAEL FLUME
                                                     State Bar No. 07158480

                                                     CELINDA BAEZ GUERRA
                                                     State Bar No. 01505000

                                                     ATTORNEYS FOR DOSOHS I, LTD.

                                   CERTIFICATE OF SERVICE

            Ido hereby certify that on this ^MtilyofMarch, 2000 atrue and correct copy ofthe
      foregoing document has been mailed viafacsimile and/or federal express to the following:

      VIA FACSIMILE NO. (7131782-0909
      AND/OR AIR BILL NO. 800355028960
      Michael C. Whalen
      2901 Wilcrest. Suite 155
      Houston, Texas 77042

      VIA FACSIMILE NO. (713) 270-5505
      AND/OR AIR BILL NO. 800355028970
      Dov Avni Kaminetzky
      1609 S. Kirkwood, Suite A
o
      Houston, Texas 77077-3158
00




r-

r-
        I S:i


                     *
                 *•••«••.••*




    I, Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a true and
    correct copy of the original record filed and or
    recorded in my office, electronically or hard
    copy, as it appears on this date.
    Witness my official hand and seal of office
     this   March 5. 2015



     Certified Document Number:        42777145 Total Pages: 3




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
             ' * -JAL DESCRIPV                         s /*—    *
             >•                                        v


              iv0*?^62 *5re*J°£Reserve
              the Unrestricted   land °HcJof **•* Ol53
                                       "A", Block       acres
                                                  1 of the    of ladPlaceSub*
                                                           Bellfort   known as
              division, out of the Henry H. Cone Survey. A-191: said Reserve "A
              i«S8 1Sc«ed.*S\ehS Southeast corner of Vest Bellfort Blvd, (80•
              ROW) and RicevilleSchool Road (60* ROW), as recorded in Voiuie
              207. Page 121 of THE HAP RECORDS of Harris County. Texaa: beinjt
             acre particularly described by metes^n?bounds as foUowa, • .         •



                   BEGINNING at the Northeast comer of said Reserve MA"»
                   said point being on the Southerly right-of-vay line-of
                   said Vest Bellfort Blvd.;                .
                  THENCE S 02* 35* 23" E; along the Eastern boundary line of
                  said Reserve "A*, a distance of 500.00 feet for a corner;
                  being the Southeast corner of the herein described tract;
                  also being Southeast corner of the said Reserve "A";
                  THENCE S 87" 30' 24" V; along the Southern boundary line
                  of said Reserve "A".a distance* of 145.00 feet for a' corner}
                  being the Southwest corner of the herein described tract;
                  THENCE"N 02* 35* 23** V; a distance of 300.00 feet for
         5
                  a corner; said point being on the Southerly right-of-
     J            way line of said Vest Bellfort Blvd.;
                  THENCE N 87* 30' 24" E; along the said Southerly right-
      5           of-way line of said Vest Bellfort Blvd... a distance of
     s            145.00 feet to the POINT OF BEGINNING; containing
                  0.99862 acres of land.


     i
                              £Mmr"A"



u



Ph




o
o
Q




U
            /<6 ••           -. t» \




    I, Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this    March 5. 2015



     Certified Document Number:        42777146 Total Pages: 1




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                      COPY
                                              No. 97-40590

        CHOICE CAR WASH, INC.,                    •           IN THE DISTRICT COURT
        AND BUSINESS OWNERSHIP AND                *                        . ^tn
        LIABILITIES TAKEOVER           « i        f           E T    %7M'UU
        CORPORATION                    1? charle?bacarissb JL*       \/ 
    o          2.2     Dosohs would show the Court that this notice was submitted by Dov Avni

        Kaminetzky a Plaintiff in this case. Kaminetzky has previously deposed Matt Molak, the

    i   Designated Representative of Dosohs I, Ltd., on three occasions as follows:

                                                                               »                       a.      On July 28,1998 the Oral Deposition of Matt Molak, the Designated
                               Representative of Dosohs was taken was taken by Kaminetzky in the
                               above styled and numbered cause. The deposition began at 9:10
                               a.m. and concluded at 5:35 p.m. At the deposition Matt Molak,
                               pursuant to the duces tecum contained in the deposition notice,
                               produced numerous documents.

                       b.      On August 13,1998 the Oral Deposition of Matt Molak was taken by
                               Kaminetzky in the above styled and numbered cause. The deposition
                               began at 1:32 p.m. and concluded at 2:44 p.m.

                2.3    These depositions were taken in this Cause No. 97-40590.

                       c.      On January 14, 1999, the Oral Deposition of Matt Molak was also
                               taken in the Bankruptcy Court by Dov Avni Kaminetzky as Creditor of
                               the original maker of the promissory note, Samantha Corporation in
                               Cause No. 95-45547=H1-11 on January 14,1999.

                2.4    Kaminetzky again seeks to notice the deposition of Matt Molak concerning

         "lost rents with respect to a counter-claim filed by Dosohs".      However, Dosohs has

         amended that counter-claim and has excluded damages for the lost rents previously

         claimed.

                2.5    As a result of the above, Dosohs would show that there is no need to take

         the Oral Deposition of Dosohs I, Ltd., to do so would merely be for the purposes of

         harassment.


                2.6    Dosohs therefore requests that the court grant a protective order for the
o
         reason that Kaminetzky has had ample opportunity and several occasions to depose Matt
a

    ca
Oh
         Molak and any further depositions would serve to harass Dosohs and cause unnecessary
o



£        expenses.

X>
                2.7    Dosohs therefore requests that the court enter a protective order and quash

         the deposition notice for Matt Molak scheduled for March 27,2000, and for such other and

    o
    o
         further relief to which Dosohs shows itself rightfully entitled.
Q
            WHEREFORE, PREMISES CONSIDERED, Dosohs requests a Protective Order be

      entered to prohibit the Deposition of Matt N. Molak and for such other and further relief to

      which Dosohs may be rightfully entitled.

                                                 Respectfully submitted,

                                                 MUNN & FLUME
                                                 One Oak Park, Suite 200
                                                 1020 N.E. Loop 410
                                                 San Antonio, Texas 78209
                                                 (210)828-5641
                                                 (210) 821-6069 Facsimile



                                                 MICHAEL FLUME
                                                 State Bar No. 0718848

                                                 CELINDA BAEZ GUERRA
                                                 State Bar No. 01505000

                                                 ATTORNEYS FOR DOSOHS I, LTD.




                                       NOTICE OF HEARING



            It is hereby ORDERED by the Court that a hearing be held on the foregoing Motion
      for Protective Order on the 30th day of March, 2000, at 8:00 a.m., in the 11th Judicial
      District, Harris County, Houston, Texas.
O


r-
r-»


                                                 HONORABLE MARK DAVIDSON



 a
 o


 I
 o
 o
p
•a
                                      CERTIFICATE OF SERVICE



                I hereby certify on this //jaav of March, 2000, a true and correct copy of the
        foregoing Motion for Protective Order has been delivered via facsimile and/or federal
        express to the following:

        VIA FACSIMILE NO. (713) 782-0909
        AND/OR AIR BILL NO.800355028960


        Michael C. Whalen
        2901 Wilcrest, Suite 155
        Houston, Texas 77042

        VIA FACSIMILE NO. (713) 270-5505
        AND/OR AIR BILL NO. 800355028970


        Dov Avni Kaminetzky
        ProSe
        1609 South Kirkwood, #A
        Houston, Texas 77077-3158




                                                  PlU^Im* uu^uvjm^--
                                                CELINDA BAEZ GUER




 o


 o
 00
 CB
PL,
    ,


o



r-
r~




 U
.a




    O
n
    a



'•S
o
           /&J*$k



    I, Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a true and
    correct copy of the original record filed and or
    recorded in my office, electronically or hard
    copy, as it appears on this date.
    Witness my official hand and seal of office
    this   March 5. 2015



    Certified Document Number:         42777140 Total Pages: 4




     Chris Daniel, DISTRICT CLERK
    HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                           No. 97-40590


      CHOICE CAR WASH, INC.,                  *       IN THE DISTRICT COURT
      AND BUSINESS OWNERSHIP AND              *
      LIABILITIES TAKEOVER F cLles^cmSseD
      CORPORATION                        dm* ***            Z   V4-00
      VS.                              MAR 2 4*2000 11TH JUDICIAL DISTRICT
                                              *



      DOSOHS I, LTD.                  '""* Coua* ""^HARRIS COUNTY, TEXAS
                                 By                Deputy
            ORDER GRANTING DOSOHS I. LTD.'S MOTION FOR PROTECTIVE ORDER
                    ON THE NOTICE OF DEPOSITION OF MATT MOLAK

             On this       day of March, 2000, came on to be heard Defendant's Motion for

      Protective Order on the Notice of Deposition of Matt Molak. The parties appeared by and

      through their attorneys of record and announced ready. The Court, after having reviewed

      the pleadings and arguments of counsel, finds that the Motion should be granted.

             It is THEREFORE ORDERED, ADJUDGED AND DECREED that the Motion for

      Protective Order on the Deposition of Matt Molak is hereby granted; and

              It is FURTHER ORDERED ADJUDGED AND DECREED that the Deposition of Matt

      Molak is hereby quashed.

             Signed this     day of                               ,2000.




00
 ca
                                              JUDGE PRESIDING
P-,




 o
 o
Q
 U



 o
U
            4«&v.

            \yC ft, iff"
                 •'...,.,..-




    I, Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a true and
    correct copy of the original record filed and or
    recorded in my office, electronically or hard
    copy, as it appears on this date.
    Witness my official hand and seal of office
     this   March 5. 2015



     Certified Document Number:        42777138 Total Pages: 1




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com